Citation Nr: 1229041	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include an undiagnosed illness resulting from Persian Gulf service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in April 2011, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability.  Pursuant to the Board's prior April 2011 remand order, he was afforded a VA medical examination in August 2011.  Upon physically examining the Veteran and reviewing his claims file, the examiner determined that "with a normal physical exam, normal CXR [chest X-ray], and normal PFT [pulmonary function test], there is no clinical evidence of any pulmonary pathology."  No diagnosis was given by the examiner.  

In support of his claim, however, the Veteran submitted in April 2012 an August 2011 private chest CT scan.  This scan indicated a subpleural nodule and a small faint reticulonodular lesion in the right upper lobe, as well as a few scattered atelectases or scarring in both lower lobes.  The Board notes first that the Veteran has not waived consideration of this pertinent evidence by the RO, the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  Therefore, remand is required in order to allow the RO to consider this evidence.  

Next, as the Veteran indicated in a July 2011 statement and as demonstrated by the August 2011 CT scan report, he continues to receive private medical care for his claimed respiratory disability.  Although the RO previously requested the Veteran submit any private medical records, VA's duty to assist is ongoing, and, in light of this evidence of ongoing private medical care, additional attempts must be made to obtain these records. VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  As the records in question are private, VA may not obtain them without the Veteran's written permission, and his cooperation in that regard is thus required.  In the alternative, the Veteran may obtain and submit such records himself.  

Finally, the Board notes that the August 2011 CT scan of the Veteran's chest and lungs was received by VA subsequent to his August 2011 VA examination, which concluded that no clinical evidence of any current pulmonary pathology could be found.  As this evidence contains evidence of current pulmonary pathology, it potentially conflicts with the conclusion of the VA examiner.  Thus, this private medical evidence, as well as any other private or VA medical records obtained by VA, should be presented to the August 2011 VA examiner, if available, for comment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private or VA medical care providers who have treated his claimed respiratory disability since service separation.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  Return the claims file to the VA examiner, if available, who conducted the August 2011 VA examination.  If that examiner is no longer available, the claims file must be forwarded to an expert in respiratory disabilities.  The Veteran need not be scheduled for a medical examination unless such an examination is found necessary by the examiner to comply with the terms of this remand.  After reviewing the claims file, to include the August 2011 private CT scan of the chest and lungs, the examiner is asked to address the following:  

   a.  Is it at least as likely as not that the Veteran has a current respiratory disability?  
   b.  If yes, is it at least as likely as not such a current disability first manifested during service, or is otherwise related to any disease or injury incurred therein?  
   c.  If no, does the Veteran exhibit any respiratory symptoms which are attributable to an undiagnosed illness resulting from service in the Persian Gulf region?  
   
The medical rationale should be provided in detail for any opinion rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

